In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                          No. 13-373V
                                   Filed: November 12, 2014

* * * * * * * * * * * * * *               *
KATHERINE BROOKS,                         *               UNPUBLISHED
                                          *               Special Master Dorsey
              Petitioner,                 *
                                          *
v.                                        *
                                          *               Decision on Proffer; Damages;
SECRETARY OF HEALTH                       *               Influenza (Flu) Vaccine; Shoulder
AND HUMAN SERVICES,                       *               Injury Related to Vaccine
                                          *               Administration (SIRVA)
              Respondent.                 *
                                          *
* * * * * * * * * * * * * * *
John Charles Theisen, Theisen, Bowers & Associates, Fort Wayne, IN, for petitioner.
Gordon Elliot Shemin, United States Department of Justice, Washington, DC, for respondent.

                             DECISION AWARDING DAMAGES1

       On June 3, 2013, Katherine Brooks (“petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34
(2006). Petitioner alleged that she developed a left shoulder injury as a result of receiving an
influenza (flu) vaccine on September 1, 2013. See Petition at 1.

       On November 13, 2013, respondent filed a report pursuant to Vaccine Rule 4(c)
conceding that petitioner is entitled to compensation in this case. Respondent’s Report at 3-4.

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
Specifically, respondent agreed that the alleged injury was consistent with shoulder injury related
to vaccine administration (“SIRVA”). Id. at 3-4.

       On November 10, 2014, respondent filed a Proffer on Award of Compensation
(“Proffer”). In the Proffer, respondent represented that petitioner agrees with the proffered
award. Based on the record as a whole, the undersigned finds that petitioner is entitled to an
award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, the undersigned awards petitioner:

       A lump sum payment of $92,086.36, in the form of a check payable to petitioner,
       Katherine Brooks. Respondent states that petitioner is a competent adult and that
       guardianship is not required in this case. This amount accounts for all elements of
       compensation under 42 U.S.C. § 300aa-15(a) to which petitioner would be entitled.

Proffer ¶ II.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT herewith.3

        IT IS SO ORDERED.

                                              s/ Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 2